Citation Nr: 0307537	
Decision Date: 04/21/03    Archive Date: 04/30/03

DOCKET NO.  97-26 814A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
March 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 decision of the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, among other things, denied the veteran's 
claim of service connection for PTSD.  In October 1998, the 
Board remanded the veteran's appeal for further evidentiary 
development.  In July 2000, the veteran moved and his claims 
file was transferred to the No. Little Rock, Arkansas RO.

REMAND

The veteran and his representative contend, in substance, 
that the veteran is entitled to service connection for PTSD 
because it was caused by his military service in the Republic 
of Vietnam.  It is also requested that the veteran be 
afforded the benefit of the doubt. 

The Board notes that during the pendency of the appeal - and 
subsequent to the Board's October 1998 remand - the Veterans 
Claims Assistance Act of 2000 (hereinafter VCAA or Act), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was enacted.  This 
liberalizing law is applicable to the veteran's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The Act 
and its implementing regulations (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)) essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 45620 (to be 
codified at 38 U.S.C.A. § 3.159(c)).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

Again, the Board notes that it remanded this matter in 
October 1998 for further adjudication.  The subsequent 
stressor development and August 2002 supplemental statement 
of the case essentially complied with the dictates of the 
remand, however, neither the veteran nor his representative 
were issued any sort of notification of the VCAA and the 
effect it had on his PTSD claim.  The Board points out that 
the claims folder was returned to the Board in December 2002, 
over a year after the VCAA was enacted.  Thus, the Board 
determines that a remand to the RO is warranted to inform the 
veteran and his representative of the VCAA and its 
notification provisions is required.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Bernard v. Brown, 
4 Vet. App. 384 (1993).  See also 38 C.F.R. § 19.9 (2002) 
("a [Veterans Law Judge] may: (1) Remand the case to the 
agency of original jurisdiction [AOJ], specifying the action 
to be undertaken"); Office of the Chairman, Memorandum No. 
01-02-01, EXPANDED CASE DEVELOPMENT AUTHORITY, paragraph 
9(c)(4) (Jan. 29, 2002) ("There are still actions that must 
be accomplished at the VA regional office level, because the 
required action takes place there or because current law 
requires it . . . (and this includes) . . . [w]here a case 
requires exceptionally extensive development and the AOJ has 
performed little or no development").  

Next, the Board notes that a review of the record on appeal 
shows that the veteran's representative, in a December 2002 
fax to the RO, provided the name and telephone number of a 
buddy of the veteran who served with him while in the 
Republic of Vietnam and was witness to some of the veteran's 
claimed stressors.  However, no subsequent action was taken 
by the RO.  Therefore, while in remand status, the Board is 
of the opinion that the RO should contact the buddy whose 
name and telephone number were provided in a December 2002 
fax from the veteran's representative and ask if he would 
like to file a statement on the veteran's behalf as to the 
events he witnessed while serving with the veteran in the 
Republic of Vietnam.  38 U.S.C.A. § 5107A (West 2002).  In 
addition, if the veteran's buddy replies to the information 
request and provides the RO with a statement that offers any 
details regarding any of the veteran's claimed stressors that 
was not previously available, the RO should forward a summary 
of that statement to d the National Personnel Records Center 
(NPRC), the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR), and/or the National Archives to see if 
they can provide any documentation that could verify the 
stressors outlined in the buddies statement.  Id.

Similarly, a review of the record on appeal shows medical 
statements and/or record from, among others, Drs. William E. 
Coopwood, Rodney R. Chandler, Shanna Hill-Spencer, and Robert 
T. McRaney, Jr. as well as from Wadley Hospital.  In 
addition, the veteran reporting that he received treatment 
for PTSD at the North Little Rock VA medical center (VAMC).  
However, requests for copies of all of the veteran's records 
from all of the above doctors and/or facilities do not appear 
in the record on appeal.  Accordingly, on remand, such 
requests must be made.  38 U.S.C.A. § 5103A(b) and (c).

In addition, given the conflict in the record as to the 
correct diagnosis for the veteran's current psychiatric 
disorder (While the veteran, at his March 1998 VA 
examination, was diagnosed with a major depressive disorder 
other private and VA treatment records, including some more 
recent VA treatment records, show the veteran being given a 
diagnosis of PTSD.), on remand, if a statement is received 
from the veteran's buddy that tends to verify at least one 
the veteran's claimed stressors, the veteran should be 
scheduled for a VA examination to obtain medical opinion 
evidence as to the diagnosis of his current psychiatric 
disorder and its relationship to military service, if any.  
38 U.S.C.A. § 5103A(d).

In view of the above, this matter is REMANDED to the RO for 
the following action:

1.  The RO should send the veteran and 
his representative a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the claim.  The letter 
should also specifically inform the 
veteran and his representative of which 
portion of the evidence is to be provided 
by the veteran and which part, if any, 
the RO will attempt to obtain on behalf 
of the veteran.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

2.  The RO is also asked to undertake the 
following actions:
a.	Contact the veteran and ask him 
if he has any additional 
information he wishes to file in 
support of his claim.
b.	Contact the buddy identified in 
the December 2002 fax from the 
veteran's representative and ask 
if he would like to file a 
statement on the veteran's behalf 
as to the events he witnessed 
while serving with the veteran in 
the Republic of Vietnam.  The 
buddy should be told that, to the 
extent possible, his statement 
should include exact dates, 
places, and the full names and 
unit assignments of all persons 
present at each of the events he 
describes in his statement.
c.	Contact Drs. William E. Coopwood, 
Rodney R. Chandler, Shanna Hill-
Spencer, and Robert T. McRaney, 
Jr. as well as Wadley Hospital, 
and the North Little Rock VAMC 
and requests copies of all of the 
veteran's records.
d.	If any of the above records 
cannot be obtained, notify the 
veteran and his representative of 
this fact. 

3.  If the veteran's buddy provides the 
RO with a statement that offers any 
details regarding any of the veteran's 
claimed stressors that was not previously 
available, the RO should forward a 
summary of that statement to d the 
National Personnel Records Center (NPRC), 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), 
and/or the National Archives to see if 
they can provide any documentation that 
could verify the stressors outlined in 
the buddies statement. 

4.  If the veteran's buddy provides the 
RO with a statement, the RO should then 
schedule the veteran for a psychiatric 
examination to determine the correct 
diagnosis for the veteran's current 
psychiatric disorder and its relationship 
to military service, if any, taking into 
account the claimed stressors.  In 
providing the above opinions, the 
examiner must reconcile the conflicting 
psychiatric diagnoses found in the record 
on appeal.

5.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).

6.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review this 
claim.  The RO must provide adequate 
reasons and bases for its determination, 
addressing all issues and concerns that 
were noted in this REMAND.  

7.  If the benefits sought on appeal is 
denied, the veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claim's file is returned to the Board 
for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This veteran must be afforded expeditious treatment by the 
RO.  The law requires that all claim's that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


